 



Exhibit 10.34
NRG Energy, Inc.
Named Executive Officer 2005 AIP Payout and 2006 Base Salary Table

                                      2005 Annual Incentive     Name   Title  
Plan Payout   2006 Base Salary David Crane  
President, Chief Executive Officer and Director
  $ 1,252,435     $ 1,000,000                             Robert C. Flexon  
Executive Vice President and Chief Financial Officer
  $ 488,000     $ 475,000                             Kevin T. Howell  
Executive Vice President, Commercial Operations
  $ 250,000     $ 380,000                             John P. Brewster  
Executive Vice President, International Operations and President, South Central
Region
  $ 225,000     $ 320,000                             Christine A. Jacobs  
Vice President, Plant Operations
  $ 210,000     $ 310,000  

